                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN FOWLER,                                    Case No. 18-cv-07347-HSG
                                   8                    Plaintiff,                          ORDER OF DISMISSAL
                                   9             v.

                                  10     DEPARTMENT OF PUBLIC HEALTH, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On December 5, 2018, Plaintiff filed the instant pro se civil rights action pursuant to 42

                                  14   U.S.C. § 1983. Dkt. No. 1. On March 11, 2019, court mail was returned as undeliverable because

                                  15   Plaintiff was no longer in custody. Dkt. No. 7. Pursuant to Northern District Civil Local Rule 3-

                                  16   11, a party proceeding pro se whose address changes while an action is pending must promptly

                                  17   file a notice of change of address specifying the new address. See Civil L.R. 3-11(a). The Court

                                  18   may, without prejudice, dismiss a complaint when: (1) court mail addressed to the pro se party has

                                  19   been returned to the court as not deliverable, and (2) the Court fails to receive within 60 days of

                                  20   this return a written communication from the pro se party indicating a current address. See Civil

                                  21   L.R. 3-11(b). More than 60 days have passed since the mail sent to Plaintiff on January 9, 2019

                                  22   was returned as undeliverable and the Court has not received a notice from Plaintiff informing the

                                  23   Court of his current address. Accordingly, this action is DISMISSED without prejudice pursuant

                                  24   to Rule 3-11 of the Northern District Local Rules.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 5/13/2019

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
